Filed 9/26/22 Optional Capital v. DAS Corp. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION ONE


 OPTIONAL CAPITAL, INC.,                                          B307445, B307906

          Plaintiff and Appellant,                                (Los Angeles County
                                                                  Super. Ct. No. BC474472)
          v.

 DAS CORPORATION,

          Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of Los
Angeles County. Michelle Williams Court, Judge. Reversed.
     LTL Attorneys, James M. Lee, Joedat H. Tuffaha,
Prashanth Chennakesavan for Defendant and Appellant.
     Rogari Law Firm, Ralph Rogari; Law Offices of Mary Lee,
Mary Lee for Plaintiff and Appellant.
             ___________________________________
       This case involved the efforts of two claimants, DAS, a
Korean corporation, and Optional Capital, Inc., to retrieve money
stolen by a third party. A jury found that DAS received them
knowing they had been stolen from Optional. The trial court
entered judgment for Optional and later awarded it costs and
attorney fees. DAS appealed from the judgment, and we reversed
it, concluding no substantial evidence supported the finding that
DAS knew the money belonged to Optional. (Optional Capital,
Inc. v. DAS Corporation (Mar. 25, 2022, B301524) [nonpub. opn.],
review den. June 15, 2022.)
       Before our opinion was final, DAS also appealed the award
of costs and fees and both parties briefed the issues before we
filed our opinion on the merits. Accordingly, because the
arguments of counsel are now moot, we do not address them.
       We now reverse that award as well. (Merced County
Taxpayers’ Assn. v. Cardella (1990) 218 Cal.App.3d 396, 402 [an
award of fees and costs pursuant to a judgment “falls with a
reversal of the judgment on which it is based”].)
                          DISPOSITION
       The judgment is reversed. DAS is to recover its costs on
appeal
       NOT TO BE PUBLISHED




                                         CHANEY, J.

We concur:



             ROTHSCHILD, P. J.           BENDIX, J.




                                2